Citation Nr: 9932829	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
March 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the veteran's claim seeking 
entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  

At the veteran's July 1999 hearing, his representative 
emphasized that the veteran was only seeking entitlement to 
service connection for PTSD, and that he was not seeking 
service connection for any other psychiatric disorder (page 
14).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's military records do not indicate engagement 
in combat with the enemy or direct combat participation.  

3.  The veteran's alleged stressors are not corroborated by 
credible evidence. 


CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was diagnosed 
in July 1966 with agitated depression.  It was noted he was 
in the 5th Comm Bn and came in wanting to see a medical 
officer about personal problems.  He was easily aggravated by 
jibes from his peers.  The veteran was hospitalized in August 
1966 with acute situational reaction.  The veteran verbalized 
great resentment toward his peers because they were teasing 
him about being Canadian.  He was seen in September 1966 
after having difficulty with his peers.  He was having 
nightly dreams about killing people.  He was placed on 
Thorazine.  In November 1967, the veteran was diagnosed with 
depressive reaction.  In December 1967, the veteran was 
diagnosed with incipient schizophrenia.  The Physical 
Evaluation Board recommended that the veteran be discharged 
because of incipient schizophrenia.

Service personnel records show that the veteran served in 
Vietnam from December 13, 1965 to August 1, 1967.  The 
veteran served in the Headquarters Company, 5th Comm. 
Battalion while in Vietnam.  The veteran's primary duties 
were Supervisory Administrative Clerk, and Messman.  The 
veteran was discharged because of a physical disability.  

The veteran submitted copies of letters he wrote to his 
family in February and August 1966.  In the letter from 
February 1966, the veteran stated that it was raining, but 
that other than that, everything was alright.  He wrote that 
he had been put in the reactionary squad, and that he would 
be able to kill his first VC.  

In the letter from August 1966, the veteran stated that he 
was in the hospital and that he went berserk.  The veteran 
stated that he was a killer, and loved to kill and fight.  

In a letter dated September 1966, the veteran's parents 
thanked the Commandant of the Marine Corps for his comforting 
letter about their son.  

The veteran completed a PTSD questionnaire in February 1998.  
He reported stressors of fright of being killed due to 
constant over-head firing, not knowing who the enemy was, 
shelling from enemy and explosion, friendly fire, deaths of a 
nun and young children whom he had befriended, harassment 
from his own people, body bags of friends in boot camp, drug 
and alcohol use during watch, which gave him the feeling of 
insecurity, snipers from an orphanage (the veteran clarified 
that he saw an orphanage on fire), the smell of death, being 
stationed where body bags came in, and seeing fellow soldiers 
abuse younger girls.  

Copies of VA Medical Center treatment records were submitted 
from February 1998.  The veteran was hospitalized from 
February 2, 1998, to February 9, 1998.  Diagnosis was PTSD, 
and possible obsessive-compulsive personality disorder.  

Frederick Lundell, MDCM., submitted a letter dated February 
1998.  He stated that he saw the veteran one time in November 
1997.  He stated that he could not give a diagnosis based on 
the initial interview and that contact wit the veteran had 
been terminated due to the doctor having a lengthy illness.  
He related that the veteran described being pulled underwater 
once by the current at Da Nang.  He also described falling 
out of a helicopter once and being saved by a safety belt.  
He also indicated that he killed somebody with a bayonet.  
There was no reference to psychiatric treatment in service.

In April 1998, the veteran submitted a statement providing 
information about his alleged stressors.  He described trying 
to kill 2 recruits with his bare hands at Paris Island.  He 
stated that upon landing in DaNang, he was put on a truck to 
be dropped off at various points, and that after 10 minutes, 
2 women with bags full of snakes and a grenade threw them in 
the back of the truck.  He stated that the grenade did not go 
off, but that the snakes were everywhere.  He stated that the 
corporal shot and killed the 2 women.   

He stated that on 2 occasions, his gunny almost shot his head 
off because he was drunk.  He indicated that one night when 
the alert went off, he noticed that the gunny was not there, 
and he went to his tent, and saw that the gunny was on his 
bunk drunk.  He stated that he woke him up and carried him to 
his bunker, and the gunny took out his gun and started 
shooting.  He described the second time when he was running 
to the jeep, which the veteran was driving to go to a safe 
area, and again the gunny shot, and the bullet hit the 
windshield.  

He described another incident where a 2nd lieutenant, during 
an alert had a shotgun, and was running, and his shotgun went 
off and hit the front of the bunker where the veteran was 
standing.  He described another incident where he was sent to 
Chu-Lai for a week or so and was in a skirmish with the 
enemy.  He stated that he went through 4 clips.  He stated 
that when he came back from "Le Relais", he was put on 
perimeter duty every night and told to shoot if he saw 
anything.  He stated that he saw 3 VC and shot one night.  He 
indicated that on 2 occasions, his own men fired on the camp, 
because they were bored.  

The veteran underwent a VA examination in April 1998.  The 
veteran stated that he sought outpatient psychiatric 
beginning in October 1997.  He reported that his MOS was in 
supply, but that he found himself in combat situations, where 
there were mortar shells incoming.  He also reported that he 
had to identify dead soldiers in bodybags and had to move and 
transport the dead.  The examiner commented that the 
veteran's tour of duty ended when he was sent to the USS 
Repose with what appeared to have been an acute stress 
reaction.  Diagnosis was PTSD, chronic, severe, and major 
depressive disorder.  

In May 1998, the RO sent the veteran a letter requesting more 
information about his alleged stressors.  

In June 1998, the veteran provided information about his 
alleged stressors.  He stated that on the day he arrived in 
Vietnam in October 1966 while riding a truck to the Fifth 
Communications battalion in DaNang, two Vietnamese women 
threw a bag full of snakes and a grenade into the truck.  He 
stated that the grenade did not explode, but the sergeant 
shot the two women, and said, "Welcome to Vietnam."  

He stated that in January or February 1967, he was stationed 
at DaNang Air Force Base, and for 3 days he was given the 
duty of unloading body bags containing excess bodies from the 
hospitals.  He stated that many of the body bags were ripped 
or not zipped.  

He stated that on the day before Easter in 1967 (March 25?) 
while stationed at DaNang Air Force Base, he was sitting 
outside in a group watching a movie, when they came under 
sniper fire.  He stated that his gunnery sergeant was so 
drunk that he had to pick him up to carry him behind the sand 
bags.  He stated that while carrying him over, the gunnery 
sergeant's gun went off.  He stated that this event affected 
him deeply.  

He stated that while stationed at the Fifth Communication 
Battalion, he would go with 5 or 6 other soldiers to visit 
children in an orphanage.  He stated that he became close to 
the children, and just before Christmas 1966, he was told 
that two of the children that he had become close to had been 
killed.  

He stated that while at Parris Island in February 1968 while 
working as a turn key in the prison, he overheard 2 recruits 
in the parade square laughing and saying that they would not 
go to Vietnam.  He stated that he attacked them with his bare 
hands, because they were laughing at those who had served in 
Vietnam.  He stated that the next thing he remembered was 
being sent to Charleston Naval Hospital.  

In July 1998, the Commandant of the Marine Corps wrote a 
letter to the RO.  The Commandant wrote that they had no 
means to verify if the veteran actually participated in 
combat.  They indicated that the veteran's records showed 
that his duty assigned was supply administrative clerk and he 
was not awarded the Combat Action Ribbon.  They indicated 
that the veteran's duty assignment at Parris Island was a 
Battalion Police NCO, and there was no indication that he 
worked in the prison.  

The veteran was afforded a video hearing before a member of 
the Board in July 1999, a transcript of which has been 
associated with the claims folder.  He stated that his claim 
was only for PTSD, and was specifically not for any other 
psychiatric disorder (page 14).  The veteran stated that he 
was being seen at VA Medical Centers by Dr. King in 
Burlington and by a therapist in Plattsburg.  He stated that 
the VA Medical Center in Burlington should have had all of 
his records.  (pages 11, 16).  The veteran stated that he saw 
Dr. Lundell around October 1996, but that the RO already had 
those records (page 15).  

Regarding the veteran's alleged stressors, it was noted that 
he served 21 months in Vietnam.  The veteran stated that he 
was with the 5th Communication Battalion, Supplies in Da 
Nang.  His main function was to make sure everyone got the 
equipment they needed.  He stated that he often had to go 
into a helicopter and bring communications equipment to 
various bases in the jungle (page 4).  He described being 
fired upon by snipers (page 5).  He described one sniper 
attack when he was watching a movie on his birthday.  He 
stated that there were rocket and mortar attacks around the 
compound in the Da Nang area, specifically on the other side 
of the orphanage, and near the air and helicopter base.  
(page 5).  He stated that he had to unload bodies off of 
helicopters (page 5).  

He stated that when he returned from Vietnam, he went to 
Paris Island.  He stated that his job was to watch prisoners 
break rocks.  He stated that two recruits were reservists, 
and were making fun of the people going to Vietnam.  The 
veteran stated that he got angry and started hitting them.  
The veteran stated that he was hospitalized at the Charleston 
Naval Hospital. (pages 7-8).  During the hearing it was 
asserted that Dr. Lundell advised that the veteran did not 
have schizophrenia in service , but that he had PTSD. (page 
10). The veteran testified that he was being treated for PTSD 
and no other psychiatric disorder and that he had not been 
diagnosed with any other psychiatric disorder.  (Page 11).  
In response to questions , he testified that he was not in a 
combat unit, but had been in combat situations.  It was 
stated that the only evidence he had to verify his claimed 
stressors were his lay statements. 



Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, prior to the filing of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

While the RO applied the old rather than the new criteria, 
the Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claim, 
and the claim must be denied.  Id.   

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is not inherently 
implausible.  VA Medical Center treatment records show that 
the veteran was diagnosed with PTSD in February 1998.  A VA 
examination from April 1998 also diagnosed the veteran with 
PTSD, and the examiner said that the veteran's PTSD symptoms 
were associated with inservice combat stressors.  Having 
found the veteran's claim to be well-grounded, the Board also 
finds that no further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The Board next notes that according to his DD-214, the 
veteran has not received the Purple Heart, Combat Infantryman 
Badge, or similar combat citation indicating participation in 
combat.  The service personnel records show that the veteran 
served in the Headquarters Company, 5th Comm. Battalion while 
in Vietnam.  His primary duties were Supervisory 
Administrative Clerk, and Messman.  The Marine Corps has 
reported that they could not verify the veteran was in combat 
and during his personal hearing he testified that he was not 
in a combat unit. 

The Board finds that the veteran did not engage in combat 
with the enemy, therefore, it must next determine whether the 
veteran's claimed stressor(s) are corroborated sufficiently 
by service records or other sources to establish the 
occurrence of the claimed stressful events.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-95(1996); Doran v. Brown, 6 Vet. App. 283, 289-
90 (1994).  

In May 1998, the RO requested more specific information from 
the veteran about his alleged stressors, and in June 1998, 
the veteran responded.  He described an incident in October 
1966 shortly after arriving in Vietnam involving a grenade 
and two women being shot; unloading body bags in January or 
February 1967; coming under sniper fire around Easter 1967; 
children he knew from an orphanage dying around Christmas 
1966; and an incident in February 1968 while he was working 
at Parris Island in a prison.  

The information that the veteran provided about his stressors 
along with his service records were forwarded to the 
Personnel Management Support Branch of the United States 
Marine Corps in June 1998.  In July 1998, the Marine Corps 
stated that they had no means to verify if the veteran 
actually participated in combat.  They specifically wrote 
that there was no indication that the veteran worked in the 
prison while at Parris Island.  The question of verification 
of his claimed stressors was raised during his personal 
hearing and it was related that he had only his lay 
statements to support his claim.

The service records do not corroborate the veteran's 
statements and the Marine Corps was also not able to verify 
the veteran's alleged stressors.  As such, the veteran's 
claimed stressors have not been verified by competent 
evidence.

While the veteran discussed general rocket and mortar attacks 
at his July 1999 personal hearing (page 5), he has not 
provided specific enough detail for the Marine Corps to 
verify such alleged attacks.  Rocket and mortar attacks were 
a fairly common occurrence in Vietnam, and the veteran simply 
has not provided specific dates and/or times of such attacks.  
Similarly, the veteran provided information regarding other 
stressors in earlier statements, but he did not describe such 
stressors in further detail when the RO asked for more 
specific information in May 1998.  

The duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further, if the 
veteran does not reveal the alleged stressors, together with 
the dates and places, there is no way to corroborate, or even 
attempt to corroborate, the information.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The service records do not 
corroborate the veteran's statements, and the veteran has not 
supplied the necessary details to verify that any stressor 
events took place.

As noted in the introduction, the veteran contends that he is 
only seeking service connection for PTSD, and not for any 
other psychiatric disorder.  The Board notes that the service 
medical records show that the veteran was treated and 
hospitalized for various psychiatric complaints (agitated 
depression, acute situational reaction, depressive reaction, 
and incipient schizophrenia), and that it was recommended 
that he be discharged because of incipient schizophrenia.  
However, such records do not address the central weakness in 
the veteran's claim of service connection for PTSD; that is, 
such records do not address the question of verification of 
stressors.  Such service medical records would surely be more 
relevant were the veteran claiming service connection for a 
psychiatric disability other than PTSD.  However, as noted, 
the veteran is limiting his claim to service connection for 
PTSD.  In addition, no medical evidence has been presented 
linking his PTSD to psychiatric manifestations from service.  
While the veteran testified that Dr. Lundell linked his 
current diagnosis to his psychiatric complaints in service, 
we find that the actual letter from this physician does not 
substantiate that assertion.  Indeed, Dr. Lundell reported in 
February 1998, that he saw the veteran once in November 1997 
and that on the basis of his initial interview he was unable 
to give an opinion of the diagnosis.

The letters that the veteran wrote to his parents while in 
service are similar, in that they address the question of the 
veteran's psychiatric state, but that they do not supply 
additional information to help verify the veteran's 
stressors.  

In summary, the veteran was diagnosed as having PTSD decades 
after service, and the diagnosis was based on the veteran's 
uncorroborated accounts of traumatic events during service.  
The RO has attempted to obtain additional information from 
the veteran in order to verify the alleged stressors.  
However, the veteran has not responded to the RO's request 
for more information regarding the stressors with enough 
specificity so that the alleged stressors could possibly be 
verified.  

Thus, the Board finds that the veteran did not engage in 
combat with the enemy and his accounts of alleged stressful 
events in service are not corroborated by the service records 
or any other source.  See Cohen, 10 Vet. App. 128, 147 
(1997); Moreau, 9 Vet. App. 389, 394-95 (1996); Doran, 6 Vet. 
App. 283, 289-90 (1994); 38 C.F.R. § 3.304(f).  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals





